FILED
                            NOT FOR PUBLICATION                              FEB 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DANIEL TREGLIA,                                   No. 12-15830

               Plaintiff - Appellant,             D.C. No. 5:10-cv-05502-LHK

  v.
                                                  MEMORANDUM*
M. C. SAYRE, Chief Medical Officer
(CMO) at PBSP; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Daniel Treglia appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Treglia failed

to establish a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of his chronic foot and back pain. See id.

at 1057-58 (neither negligence nor mere difference of opinion concerning the

course of treatment amounts to deliberate indifference); Jackson v. McIntosh, 90
F.3d 330, 332 (9th Cir. 1996) (to establish that a difference of opinion amounted to

deliberate indifference, a prisoner must show that defendants chose a medically

unacceptable course of treatment in conscious disregard of an excessive risk to the

prisoner’s health).

      The district court did not abuse its discretion by denying Treglia’s motion to

compel additional discovery. See Fed. R. Civ. P. 26(b)(1) (discovery requests must

be “reasonably calculated to lead to the discovery of admissible evidence”); Hallett

v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (providing standard of review and

explaining that the district court’s “broad discretion . . . to permit or deny

discovery . . . will not be disturbed except upon the clearest showing that denial of

discovery results in actual and substantial prejudice” (citation and internal

quotation marks omitted)).


                                            2                                    12-15830
      The district court did not abuse its discretion in denying without prejudice

Treglia’s motion to appoint an expert because Treglia failed to show that

appointment of an expert was necessary. See Walker v. Am. Home Shield Long

Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (appointment of expert

is reviewed for abuse of discretion).

      AFFIRMED.




                                          3                                   12-15830